Citation Nr: 0924126	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  07-27 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for bilateral hearing loss and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been received in 
order to reopen a claim of entitlement to service connection 
for tinnitus and, if so, whether service connection is 
warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran had active military service from August 1958 to 
February 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2006 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in No. Little Rock, Arkansas.

The Board notes that a July 2007 rating decision reduced the 
Veteran's evaluation for his service-connected leiomyocarcoma 
from 100 percent to 20 percent, effective October 1, 2007.  
In October 2007, the Veteran submitted a notice of 
disagreement as to the assignment of a 20 percent rating; 
however, in June 2008, he indicated that he wished to cancel 
his appeal.  As such, the issue of the propriety of the 
currently assigned rating for the Veteran's service-connected 
leiomyocarcoma is considered withdrawn.

The Board also observes that the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus 
were previously denied by the RO in a rating decision issued 
in May 1986.  In the November 2006, the RO reopened the 
claims and denied both on the merits.  However, prior to 
consideration of the Veteran's claims on the merits, the 
Board is required to consider the issue of finality, see 
38 U.S.C.A. §§ 7104(b), 5108; see also Barnett v. Brown, 8 
Vet. App. 1 (1995), and as such, the issues have been 
characterized as shown on the first page of this decision.  
Insofar as the Board's determination as to finality is 
favorable to the Veteran and consistent with the RO's 
actions, he is not prejudiced by the Board's actions herein.  
See Barnett, supra at 4; Bernard v. Brown, 4 Vet. App. 384, 
390-92 (1993).

In connection with this appeal, the Veteran testified at a 
personal hearing before the undersigned Veterans Law Judge 
sitting at the RO in February 2009; a transcript of that 
hearing is associated with the claims file.  

At the time of the Veteran's Board hearing, he submitted 
additional evidence consisting of a copy of a December 1978 
in-service hearing examination was received.  In connection 
with his submission, the Veteran waived agency of original 
jurisdiction consideration of the evidence.  See 38 C.F.R. 
§ 20.1304.  Additionally, such is duplicative of the evidence 
already of record.  Therefore, the Board may properly 
consider such evidence.

The merits of the Veteran's service connection claims are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  In a final decision issued in May 1986, the RO denied 
service connection for bilateral hearing loss and tinnitus.

2.  Evidence added to the record since the final May 1986 RO 
denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for bilateral hearing loss.

3.  Evidence added to the record since the final May 1986 RO 
denial is not cumulative or redundant of the evidence of 
record at the time of the decision and raises a reasonable 
possibility of substantiating the Veteran's claim for service 
connection for tinnitus.




CONCLUSIONS OF LAW

1.  The May 1986 RO decision that denied service connection 
for bilateral hearing loss and tinnitus is final.  38 U.S.C. 
§ 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008)].

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral 
hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008).

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board's decision to reopen the Veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus is completely favorable and, in that regard, no 
further action is required to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA) and implementing regulations.  
Consideration of the merits of the Veteran's claims is 
deferred, however, pending additional development consistent 
with the VCAA.

At his February 2009 Board hearing and in documents of 
record, the Veteran contends that, while working as a pilot 
during his military service, he was exposed to excessive 
noise from jet and plane engines.  He alleges that such noise 
exposure resulted in bilateral hearing loss and tinnitus.  
Therefore, the Veteran claims that he is entitled to service 
connection for such disorders.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, such as organic diseases of the nervous 
system, to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  In an October 4, 1995, opinion, VA's Under Secretary 
for Health determined that it was appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and therefore a presumptive disability. 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that service connection can be granted for a 
hearing loss where the Veteran can establish a nexus between 
his current hearing loss and a disability or injury he 
suffered while he was in military service.  Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also 
held that VA regulations do not preclude service connection 
for a hearing loss which first met VA's definition of 
disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

In a May 1986 rating decision, the RO denied service 
connection for bilateral hearing loss and tinnitus.  
Specifically, the RO determined that hearing loss by VA 
standards was not shown by the evidence of record and there 
was no complaint, diagnosis of, or treatment for tinnitus 
recorded in service and no substantiated auditory trauma.  
Therefore, service connection for such disorders was denied.

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

In May 1986, the appellant was advised of the decision and 
his appellate rights.  No further communication regarding his 
claims of entitlement to service connection for bilateral 
hearing loss and tinnitus was received until July 2006, when 
VA received his application to reopen such claims.  
Therefore, the May 1986 rating decision is final.  38 U.S.C. 
§ 4005(c) (1982) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1985) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2008)].

Generally, a claim which has been denied in an unappealed 
Board decision or an unappealed RO decision may not 
thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 
7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

Changes to the definition of new and material evidence as set 
forth in 38 C.F.R. § 3.156(a) have been made.  These changes 
apply to claims to reopen received on or after August 29, 
2001.  See 66 Fed. Reg. 45,620 (August 29, 2001).  As the 
Appellant filed his application to reopen his claims of 
entitlement to service connection for bilateral hearing loss 
and tinnitus in July 2006, the definition of new and material 
evidence effective August 29, 2001, found at 38 C.F.R. § 
3.156(a), applies in this case.  

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  

38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

Since the May 1986 rating decision, additional evidence 
consisting of an October 2003 private audiogram reflecting 
what appears to be a current diagnosis of bilateral hearing 
loss has been received.  VA treatment records dated in August 
2006 showing a history of low frequency hearing loss since 
December 1976 have also been associated with the record since 
the May 1986 rating decision.  Additionally, the Veteran's 
February 2009 testimony at his Board hearing detailing his 
continued hearing difficulties since his retirement from 
military service has been received.  Specifically, he 
testified that he has experienced decreased hearing and 
tinnitus since such time.  Also added to the record is a 
September 2006 VA examination report addressing the current 
nature and etiology of the Veteran's claimed disorders.

The Board concludes that the evidence received since the 
prior final denial is new in that it was not previously of 
record.  It is material because it is not cumulative and 
redundant of the evidence of record at the time of the prior 
denial.  The newly received evidence reflects that the 
Veteran may have a current bilateral hearing loss disability 
and that he has experienced decreased hearing and tinnitus 
since he retired from military service.  Therefore, the Board 
finds that the new evidence tends to prove a previously 
unestablished fact necessary to substantiate the underlying 
claims of service connection for bilateral hearing loss and 
tinnitus.  Consequently, the newly received evidence raises a 
reasonable possibility of substantiating the Veteran's 
claims.  Accordingly, the claims of entitlement to service 
connection for bilateral hearing loss and tinnitus are 
reopened.  


ORDER

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss is granted.

New and material evidence having been received, the appeal to 
reopen a claim of entitlement to service connection for 
tinnitus is granted.



REMAND

The Board finds that a remand is necessary in order to afford 
the Veteran a VA examination so as to determine the current 
nature and etiology of his claimed bilateral hearing loss and 
tinnitus.

The Veteran's service treatment records contain numerous 
audiograms dated from September 1959 through February 1978.  
In March 1972, it was noted that the Veteran had mild high 
tone hearing loss in the left ear.  A January 1977 
examination reveals a notation that he had mild high 
frequency hearing loss in both ears.  Also, in December 1978, 
it was observed that the Veteran had high frequency hearing 
loss in the left ear since 1973 due to exposure to engine 
noise and aircraft flying and, as such, he was wearing ear 
protection.  Additionally, the Board finds that the Veteran's 
contention that he was exposed to excessive noise during his 
military service while serving as a pilot is competent and 
credible evidence of in-service noise exposure as such is 
consistent with his duty title of tactical airlift pilot (C-
130) as noted on his Report of Separation from Active Duty 
(DD Form 214).  See 38 C.F.R. § 3.159(a)(2); Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994).

Additionally, at his February 2009 hearing before the Board, 
the Veteran testified competently and credibly that he has 
experienced decreased hearing and tinnitus since his 
retirement from military service.  The Board notes that the 
Veteran has a current diagnosis of tinnitus.  Specifically, 
although tinnitus is readily observable by laypersons and 
does not require medical expertise to establish its 
existence, see Charles v. Principi, 16 Vet. App. 370 (2002), 
such diagnosis has been confirmed by at the September 2006 VA 
examination.  

Relevant to the Veteran's claimed bilateral hearing loss, an 
October 2003 private audiogram is of record; however, such 
includes audiometric findings in graphic form instead of 
numeric form.  The Board is precluded from interpreting 
graphical representations of audiometric data.  See Kelly v. 
Brown, 7 Vet. App. 471, 474 (1995).  Even so, the Board finds 
that the October 2003 audiogram appears to reflect a 
bilateral hearing loss disability for VA purposes.  See 38 
C.F.R. § 3.385.  Additionally, VA treatment records dated in 
August 2006 showing a history of low frequency hearing loss 
since December 1976.  However, a September 2006 VA 
examination fails to reveal a bilateral hearing loss 
disability as defined by VA.  The Board notes that the 
Veteran has alleged difficulty with the administration of the 
audiological testing at the examination.  Additionally, the 
October 2003 private audiogram was not of record at the time 
of the September 2006 VA examination and, as such, was not 
reviewed by the examiner.  

Therefore, the Board finds that another VA examination is 
necessary in order for the examiner to review the full 
record, to include the Veteran's service treatment records, 
the October 2003 private audiogram, the August 2006 VA 
treatment records, and the September 2006 VA examination 
report, and consider the Veteran's competent and credible 
testimony that he was exposed to in-service acoustic trauma 
and has experienced decreased hearing and tinnitus since his 
retirement from military service. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
audiological examination.  The examiner 
should review the claims file, to include 
the Veteran's service treatment records, 
the October 2003 private audiogram, the 
August 2006 VA treatment records, and the 
September 2006 VA examination report.  The 
examiner is requested to provide an 
interpretation of the October 2003 private 
audiogram.  The examiner should identify 
auditory thresholds, in decibels, at 
frequencies of 500, 1000, 2000, 3000, and 
4000 Hertz.  A Maryland CNC Test should 
also be administered to determine speech 
recognition scores.  Any additional 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
conducted.  The examiner then should offer 
an opinion as to the following questions, 
with consideration of the Veteran's 
competent and credible testimony that he 
was exposed to in-service acoustic trauma 
and has experienced decreased hearing and 
tinnitus since his retirement from 
military service:  

(A)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's bilateral hearing loss is 
causally related to his in-service 
acoustic trauma or is otherwise the 
result of an incident, injury, or 
disease in service?  

(B)  Did the Veteran manifest bilateral 
hearing loss within one year of his 
retirement from military service?  If 
so, what were the manifestations?

(C)  Is it likely, unlikely, or at 
least as likely as not that the 
Veteran's tinnitus is causally related 
to his in-service acoustic trauma or is 
otherwise the result of an incident, 
injury, or disease in service?  

The phrase "at least as likely as not" 
does not mean "within the realm of 
possibility."  Rather, it means that the 
weight of the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against causation.  The rationale for 
all opinions should be provided.  

2.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
service connection claims should be 
readjudicated.  If the claims remain 
denied, the Veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The Veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


